DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 12/17/2020 Claims 1-20, of which claims 1 and 12 are independent, were pending in this application and have been considered below.

	Claim rejections under 35 USC § 103 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed on  12/17/2020  (see Remarks, pages 10-12) with respect to claims 1, 5-9, 12 and 16-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/08/2020 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

Prasad. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “sending, by the first device, the coding scheme indication including a pilot sequence associated with the coding scheme to the second device”, as recited in claim 1, and some variation of wording as recited in claims 12. The respective dependent claims 2-11 and 13-20 are allowable for the same reason, correspondingly.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Baum et al. (US 5867478 A) corresponding to CN103905102A cited in the IDS field on 12/08/2020; CHEN et al. (US 2018/0206221 A1) corresponding to CN106549726A cited in the IDS field on 12/08/2020; Xu et al. (US 2018/0351625 A1) corresponding to WO2017/050273A1 cited in the IDS field on 12/08/2020; Bin Sediq et al. (US 2018/0041992 A1) corresponding to WO2017/122045A1 cited in the IDS field on 12/08/2020.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2631